Title: From John Adams to Edward Everett, 24 May 1826
From: Adams, John
To: Everett, Edward


				
					My dear Sir
					Washington 24th. May 1826—
				
				Having after much persuasion prevailed upon my Cousin to remain still longer with us, we were again nearly disappointed by discovering that the Vessel which conveys your things had sailed before her box could be recovered. Our difficulties were now renewed and we could secure an acquiescence in our wishes only by promising that we would make one more call upon your kindness, and request of you the favour of having it returned by the first vessel which may sail after its arrival at Boston. I regret exceedingly that we should have caused you so much extra trouble and inconvenience in return for favors conferred.Be pleased to present my respects to Mrs Everett and accept the thanks and good wishes of / Your obedt. humble Servt
				
					John Adams Junr.
				
				
			